837 A.2d 924 (2003)
378 Md. 612
Alisha GENTRY, a minor, etc. et al.,
v.
Richard EBERSOLE, et al.
No. 84, Sept. Term, 2003.
Court of Appeals of Maryland.
December 8, 2003.
Lisa J. Smith of Saul E. Kerpelman & Associates, Baltimore, for petitioners.
Kathleen M. Bustraan of Lord & Whip, Baltimore, Catherine A. Potthast of Nolan, Plumhoff & Williams, Towson, for respondents.
Submitted before BELL, C.J., and RAKER, WILNER, CATHELL, HARRELL, BATTAGLIA and JOHN C. ELDRIDGE (retired, specially assigned), JJ.
PER CURIAM ORDER.
The Court having considered and granted the petition for a writ of certiorari in the above captioned case, it is this 8th day of December, 2003,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to the Court of Special Appeals with directions to vacate the summary judgment of the Circuit Court for Baltimore City and remand the case to the Circuit Court for further proceedings consistent with Brooks v. Lewin, 378 Md. 70, 835 A.2d 616 (2003). Costs in this Court and in the Court of Special Appeals to be paid by the Respondents. *925 *926 *927 *928 *929